Citation Nr: 1743899	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an ulcer disability, claimed as a duodenal ulcer.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to an ulcer disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

In July 2015, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an ulcer disability and for gastroesophageal reflux disease (GERD).  He attributes these conditions to his military service.  Alternatively, he contends that his GERD was caused or aggravated by his ulcer disability. 

After reviewing the Veteran's claims file, the Board finds that the current medical evidence of record is insufficient to render a decision in this matter.  

The Veteran served on active duty in the Air Force from July 1966 to September 1966.  His enlistment examination, conducted on July 26, 1966, was silent as to any ulcer disability or GERD.  An August 6, 1966 service treatment report noted the Veteran's complaints of abdominal pains.  The report indicated that the Veteran had been told by his civilian doctor that he had an ulcer in January 1966, and that he received treatment for this condition until March 1966.  

A gastroenterology consultation report, dated in September 1966, noted the Veteran's history of regurgitation and pyrosis.  The report noted that the Veteran's history and current physical symptoms were strongly suggestive of a peptic ulcer.  
A medical history report, completed pursuant to his separation examination in September 1966, noted the Veteran's history of treatment for ulcers in the past five years.  The Veteran was medically separated from service in September 1966 due to an ulcer of the duodenum.  A medical board report, dated in September 1966, noted that this condition existed prior to the Veteran's service induction and not aggravated by service.  

As noted above, the Veteran's entrance examination did not reflect an ulcer disability or GERD.  In this situation, when no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Pursuant to the Board's July 2015 remand, the AOJ was to schedule the Veteran for a VA examination to obtain medical opinions concerning the etiology of his current ulcer disability and GERD.  

Although the Veteran failed to report for the scheduled VA examination, the record reflects that he had recently moved, and that the AOJ's notification letter was returned marked nondeliverable.  Thus, the evidence suggests the Veteran was not properly notified of the examination scheduled on his behalf by the AOJ.  Moreover, the Board concludes that adjudication of the Veteran's claims herein requires medical opinions addressing the etiology of the Veteran's current ulcer and GERD disabilities.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to obtain medical opinions concerning his ulcer and GERD disabilities.  

The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical evidence and other history. 

If the Veteran fails to attend the examination, the examiner must still address the issues identified below.   

In rendering the requested opinions, the examiner is asked to consider all information and evidence in the Veteran's claim file, including the Veteran's physical examination findings (if conducted), the Veteran's allegations and testimony concerning the lack of any preservice service symptoms and/or treatment for an ulcer disability or GERD; service treatment records noting the Veteran's preservice history of treatment for ulcers, regurgitation and pysrosis; military service entrance and separation examination reports; medical board reports; an August 2009 private physician's opinion that the Veteran's GERD symptoms predated his ulcers; and post service treatment reports.

The examiner is asked to first identify any and all current diagnoses for any current ulcer and GERD disabilities.

With respect to the Veteran's current ulcer disability, the examiner must provide an opinion on: 

(a)  whether there is clear and unmistakable evidence the ulcer disability preexisted the Veteran's entrance into military service; and, if so 

(b)  whether there is clear and unmistakable evidence the preexisting ulcer disability was not aggravated during or by his military service (July1966 to September 1966) beyond its natural progression?

(c) if the examiner instead determines that the ulcer disability did not preexist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.

With respect to the Veteran's GERD, the examiner should provide an opinion on: 

(d)  whether there is clear and unmistakable evidence the GERD preexisted the Veteran's entrance into military service; and, if so 

(e)  whether there is clear and unmistakable evidence the preexisting GERD was not aggravated during or by his military service (June 1966 to September 1966) beyond its natural progression?

(f)  if the examiner instead determines that the GERD disability did not preexist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease; and if not,

(g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD was caused by or aggravated by his ulcer disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  This is a complex case.  After completing the above, insuring that the questions asked have been answered, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




